In the
           Court of Appeals
   Second Appellate District of Texas
            at Fort Worth
         ___________________________
              No. 02-22-00229-CV
         ___________________________

IN RE HEART CENTER OF NORTH TEXAS, Relator




                 Original Proceeding
    17th District Court of Tarrant County, Texas
          Trial Court No. 017-308590-19


    Before Sudderth, C.J.; Bassel and Womack, JJ.
         Per Curiam Memorandum Opinion
                           MEMORANDUM OPINION

      The court has considered relator’s petition for writ of mandamus and

emergency motion for temporary order and relief and is of the opinion that relief

should be denied.     Accordingly, relator’s petition for writ of mandamus and

emergency motion for temporary order and relief are denied.



                                                   Per Curiam

Delivered: June 24, 2022




                                         2